Citation Nr: 0921494	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-07 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board previously remanded the present claim in October 
2006.


FINDINGS OF FACT

1.  An December 2002 RO decision denied service connection 
for hepatitis C, finding no evidence of a nexus between the 
Veteran's current hepatitis C diagnosis and his military 
service, and the Veteran did not appeal this decision within 
one year of receiving notification.  

2.  Evidence added to the record since the December 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim for service 
connection for hepatitis C, and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSION OF LAW

Evidence added to the record since the December 2002 rating 
decision denying the Veteran's claim for service connection 
for hepatitis C is not new and material and his claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
set out VA's notice requirements upon receipt of a claim for 
benefits.  In response to the Veteran's November 2002 claim, 
the RO sent a December 2003 correspondence that discussed the 
particular legal requirements applicable to the claims to 
reopen, the evidence considered, and the division in 
responsibilities in obtaining evidence, as required by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that this correspondence did not inform the 
Veteran specifically why his claim was previously denied and 
was not provided prior to the May 2003 adjudication of his 
claim; however, the letter did inform the Veteran of what was 
necessary to establish service connection generally.  
Moreover, after providing the Veteran with this 
correspondence the Veteran submitted evidence he believed 
would substantiate his claim, and he claim was reajudicated.  
What is more, the Veteran has been represented by a service 
organization throughout the pendency of his appeal.  
Consequently, the Board finds that any deficiency in the 
notice to the Veteran is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the United States Court of 
Appeals for Veterans Claims (Court) found that the evidence 
established that the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case.)

The Board is aware of the decision in Kent v. Nicholson, 20 
Vet App 1 (2006), regarding notice requirements for claims to 
reopen final decisions.  The Board finds no basis to remand 
this case to the RO for additional development, as the notice 
already provided to the Veteran, as discussed above, 
addressed the requirements for reopening service connection 
claims.  Further, the December 2003 correspondence provided 
an explanation of what evidence would permit VA to grant the 
Veteran's newly submitted claim, so amended notice to the 
Veteran would not provide a basis to grant the claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran has been provided a VA examination in relation to his 
claim, and relevant VA and private medical documentation 
related to his claim has been obtained.  Additionally, the 
appellant has not requested a hearing, and the AMC/RO fully 
complied with the October 2006 remand of the Veteran's claim.  
As the Board does not have notice of any additional relevant 
evidence, which is available but not of record, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, and the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A. 

A December 2002 rating action denied the Veteran's service 
connection claim for hepatitis C.  This original denial 
considered the Veteran's service treatment record, VA 
treatment records, and a VA examination dated in November 
2002.  Based on the evidence of record, the RO denied the 
Veteran's service connection claim, finding there was no 
evidence of a nexus between the Veteran's current diagnosis 
of hepatitis C and his military service.  Ultimately, this 
decision became final, after the Veteran failed to appeal 
this decision within the prescribed time.  38 U.S.C.A. § 7105 
(West 2002).  

The December 2002 rating decision is not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  
In order to reopen the claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For evidence to be 
new and material, it must be: 
existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

Since the December 2002 rating action, a July 2007 VA 
opinion, which was supplemented with an April 2009 statement 
from the same examiner, has been added to the record.  As the 
July 2007 VA opinion was unclear, the examiner was asked to 
provide clarification.  In his April 2009 clarification, the 
examiner indicated he reviewed the record "more closely" 
and indicated that the Veteran's 

in service hepatitis was caused by infectious 
mononucleosis; thus it was not related to 
hepatitis C or any other primarily hepatitis 
infection, however [the Veteran] did have 
hepatitis related to his mononucleosis.  Although 
this is a distinction, clearly any hepatitis C 
now is no not related to that infectious 
mononucleosis and...to relate any current hepatitis 
to any event in service would be speculative at 
best and unlikely.  Again, infectious 
mononucleosis does not cause a chronic hepatitis 
and certainly does not cause chronic hepatitis C.

Though this VA opinion is new, it does not make it as likely 
as not that the Veteran's current hepatitis C is related to 
service.  Thus, this record is not material within the 
meaning of 38 C.F.R. § 3.156(a).

Also added to the record since the December 2002 denial of 
the Veteran's claim is a March 2007 letter from the American 
Red Cross.  This letter indicates that on October 6, 1992, 
the Veteran tested positive for "Antibody to Hepatitis C 
Virus (HCV)."  Though this record it new, it too does not 
make it as likely as not that the Veteran's current hepatitis 
C disorder is related to his military service.  Thus, this 
record is not material within the meaning of 38 C.F.R. § 
3.156(a).

The Veteran has also submitted a July 2007 statement, a Risk 
Factors for Hepatitis Questionnaire, and an April 2009 
statement.  These documents provide more specific information 
concerning the Veteran's claimed exposure to the blood 
products of other service members, byway of toothbrushes and 
razor blades, but do not present a new position related to 
his claim.  The Veteran has consistently maintained that he 
was exposed to the blood products of other service members, 
and these statements essentially present the same position 
previously considered in the December 2002 rating action; 
thus, this evidence is not new.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 
368 (1998).  Thus, this record is not material within the 
meaning of 38 C.F.R. § 3.156(a).

In summary, the evidence added to the record since the final 
December 2002  decision, while not previously of record, does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claim for service connection for hepatitis C, 
and does not raise a reasonable possibility of substantiating 
that claim.  What was lacking in December 2002, and is still 
lacking, is evidence of a nexus between any current diagnosis 
of hepatitis C and the Veteran's military service; therefore, 
since the evidence added to the record since the December 
2002 rating decision is not new and material, the claim is 
not reopened.

As the preponderance of the evidence is against the 
application to reopen the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for hepatitis C, the Veteran's 
appeal is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


